                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-225(1)
                                          JUDGE JAMES L. GRAHAM
TIMOTHY STANFIELD


                         REPORT AND RECOMMENDATION

      The United States of America and defendant Timothy Stanfield
entered into a plea agreement, executed pursuant to the provisions of
Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to plead guilty to an Information charging him with
entry of imported goods by false statements in violation of 18 U.S.C.
§ 542 (Count 1), mailing of injurious articles in violation of 18
U.S.C. § 1716 (Count 2), transportation of hazardous materials in
violation of 49 U.S.C. § 5124(c) (Count 3), and money laundering in
violation of   18 U.S.C. § 1956(a)(1) (Count 4). Information, ECF No.
1.1   On November 28, 2018, defendant, accompanied by his counsel,
appeared for an initial appearance, arraignment, and entry of guilty
plea proceeding.    Defendant consented, pursuant to 28 U.S.C.
§636(b)(3), to enter a guilty plea before a Magistrate Judge.        See
United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed). Defendant also waived his right to an
indictment in open court and after being advised of the nature of the
charges and of his rights.    See Fed. R. Crim P. 7(b).


      1 In the Plea Agreement, ECF No. 2, defendant agrees to an order of
restitution. The Plea Agreement also includes an appellate waiver provision
which preserves only certain claims for appeal.


                                      1
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty pleas, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
     Prior to accepting defendant’s pleas, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Information
and the consequences of his pleas of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s pleas are voluntary.   Defendant
acknowledged that the plea agreement signed by him, his attorney and
the attorney for the United States and filed on October 25, 2018,
represents the only promises made by anyone regarding the charges in
the Information.   Defendant was advised that the District Judge may
accept or reject the plea agreement and that, even if the Court
refuses to accept any provision of the plea agreement not binding on
the Court, defendant may nevertheless not withdraw his guilty pleas.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.      He
confirmed that he is pleading guilty to Counts 1 through 4 of the
Information because he is in fact guilty of those offenses.     The Court
concludes that there is a factual basis for the pleas.
     The Court concludes that defendant’s pleas of guilty to Counts 1
through 4 of the Information are knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the pleas.
     It is therefore RECOMMENDED that defendant’s guilty pleas to
Counts 1 through 4 of the Information be accepted.    Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




November 28, 2018                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
